OFFICE     OF THE AfToRNEY GENERAL   OF TEXAS
                           AUSTlN




Honorable L. P. Beard
County Auditor
Bell oounty
Belton, Texaa
Dear Sir:                   Opinion PO. O-3702
                            Rer Situa of taxation   of road
                                bulldingaquf~ntbelong-
                                3.q to l rerldent of Beu;
                                county
          Ye are la reaelpt OS your letter in whlah you re-
quert the opinion of thir department on the faatr ret out
am follawrc

          “My dtentlon  bsr beea aallsd to the fast
     that we heve a road aontraatoror builder in
     Bell County, or rather thlr 18 hia hostsand
     plaa8 of resldenae,who haa not rendered hl8
     road bulldlag equipment to Bell Oounty for Ad
     valorem tax purporer.
          ?Ilr aontention18 that the equI.pment iraa
     not    in Bell
                 county on the lat. 0r atwry  or
     the 1st of the year and for that reamn lr not
     rubjeat to being rendered for tax purposes ln
     Bell oounty.
          %Ul ppu pleame advile me under there
     aonditions If this pxwpertg la aubjeet to be-
     lng arrerred ln Bell 3 our&y for tar purposes.”

          Seotion 11 of Artiole VIII   of the Conetltutlanof
Texas provide8 aa follow:
mnorable L. P. Heard, p-e      2


          "All property, *ether awed by paraag~
     or aorporatlonaahall be aaaeaeed for taxation,
     and the taxes paid in the oounty rlberealtwit-
     sd, but the Leglalaturemay, by a tvo-thlrda
     vote, authorire the payment of taxer of aon-
     residents of oouatlea to be made at th4 office
     of the Comptrollerof Pub110 haoouata. And
     611 lands and other property not rendered for
     tPurt1w.sby the ovn4r theraof akmll b4 la nea a -
     ed at lta i%lr value by the proper offlaer."
             Artlole 7153 or the Revised Civil Statutes pro-
tides as f’ollovar
            aAll property, real 8nd personal, eraopt
     mah as la required to be listed    and ara~aeed
     othervise,   ahall be listed and 488488ed in
     the oountyvhepe it la eltuated~ and all per-
     aanal property, aubjaat to taxation and tom-
     porarlly removed from the State or aounty,
     shall    be listed
                     and la8eaaed in tha aoaaty
     of the residence of the ornor thereof, or la
     the aounty vhere the prinalp41 ofti4e of au4h
     ovner la altuPtsd.*
          The road bullbing egulmeent you refer to la alaaa-
4d as tPngible peraonal property.
          T h e g e wr a l rule as to th e lltw   o f taxation o f
tsngfblo pereunal property v48 stated           the Glpra4 court
of Tame in the oaae of Qreat Southern% s4 Ia4uP4n44 oam-
~~v;,City      of Austin, 243 le.W.,778. The aourt raid ar


           “Underthe ocnmon law, 'rabllla aeauuntur
     p4raomm~  vaa a vell-eatablbliahed mxlm, and
     personal property of every d444tiptionne
     taxable only at ths dmlaile of its ovaer,
     reg~dleaa of its a4tu4l laaatian. This la
     atlll the baa14 priaalple upan vhl.ohthe tuta-
     tlon of personal property rests.   . . .
           I)      It is true that the aatu4.laitua
     of cer&&'alaaasa of vlalble aridtwkble
Honorable L. P. Heard, page 3


        personal property, as vell as intangiblepro-
        perty having d.mllar  charaateriatlbr,as, for
        example, money, Rtate and munloipal bonds,
        circulatingbank notes,   and shares of stock
        in private oorporatlone,may have a altua for
        taxation vhere they are permanentlykept,
        aepcrrateand apart from the domiaile of the
        ouner. . . ."
          The rule of lav applloable in Texaa.la, therefore,
that tangible personal property la taxable in the oounty of
the dorialle of the omer unless the property has acqalred
a permanent fixed lltua of its ovn separate an8 apart from
that of the aountg of the ovwr~a domialle. %ere temporary
abaenae fror the oounty of the ovner~a domlalle does not
give trngible personal property a taxable altw in another
oouat and remwe It from taxation in awh eountf of the
ovwr 7a domlalle. This vaa pointed out by the Port Worth
Court of Ulvll Appeals in the wee of City of Fort Worth v.
Southland ffreyhoundLines, 62 8.W. 954,  In that aaae the
City of Fort Worth attempted to tax the motor bwaea of tbe
Southland OrayYzoundLlaea, Ino., a aorporatlm vhoae ple4e
of domlolle and prinolprl pl8ee of bualneaa vaa Bexar County,
Texas. The aourt held that the footi that the busses operat-
ed tempomrlly through the City of Fort Worth did not render
then lubjeot to ttuatlon in Tnrrant County. The fast th+t
the buaaea operated temporavAly~Ln a number of oouutlea
plawd     them in auab a eategory that   they vere taxable only
in Hexar County, Texw, the aountp of the oo~poratlon~a
domialle. The reason for thiu yam beoauae the busses as
 tangible personal property had aoqulred no t-able altua
in any other aounty.
             Boxever, in a ease vbere tamgible personal property
does roqilire a permanent situ8 in a aounty other than the
ooltstyof the ovner*a domlalle in relation to the tax year
in qwation such property la taxable ia the county vhero the
sake is actually located. The Court of Cioil Appeals of
Texas Ln the oaae of Clampitt v. Johnson, 42 S.Y. 866, atat-
ed as follova:
             "It 18 quite certain from the testimony
        in this oaae that appelleea moved their oattle
Honorable L. P. Heard, page 4


     TV?Sterling county intending to pasture them
     there until the following spring. The drought
     ln Runnele county had 80 seriously affected
     the range as rendered it neceeeary for them
     to proaure a range elecwhere. The cattle were
     moved in November, and it is a matter of cram-
     mon knowledge that new grass does not spring
     up and grow to any considerableextant in this
     etate ln the months of November, December,
     Jpnuary, and February. Hence we aa that
     it is reasonably certain that appel9&es’ pur-
     p;o; ?h~ to keep the cattle in Sterling County
             x tL;x thcg plaacd them there until the
     following spring, and this purpose vaa oarrled
     out, as shown by the agreed facts; and vhlle
     live atouk may be in a partlaular county un-
     der such alrcumatan~eras vi11 not render
     them aubjeot to taxation In said county, as,
     for tietanae, while being driven through the
     oounty, or held there temporarily for the
     purpose of sale or trade, still we are aat-
     isfled that the aattle referred to in this
     ease were situated in Sterling c?ountyon the
     1st say of January, 1894, within the meaning
     of the tas laws, and were therefore subject
     to taxation In said oounty.'
          The test in each case vaa eat out by the &?lveaton
Court of Civil Ap eala in the oaae of City of Galveston v.
Haden, 214 S.W. 7g6. The Court stated aa follower
          "The law seems to be well settled In
     Texas ttlattha proper place to tax peXYVJna1
     property le the resideme of the ovner, pro-
     vided it has not aoqtired a altua for purpoaes
     of taxation elsewhere, in whloh inatanae It la
     to be taxed where situated. ConIltltution of
     Texas, wt. 8, I 11; R.3. arta. 7510 and 7514~
     City of Austin v. Xnauranoe Co., 21X S.W. 482.
     Indeed, the oaoea oLted in the foregoing Oon-
     cluaione so hold, partioularlythe ouffey Case,
     with reference to such phyeloal property as
     is here involved, and both litigants appear
     to proceed upon the assumption that such is
Eonorable L. P. Heard, page 5


       the rule, differing only aa to vhether thlo
       property van shovn to have a tltua where lo-
       cated. The question, then, u9on thin feature
       of the aase turna in thir court, on vhether
       or not the evidence vaa lrufflclentto support
       the trial court’s fX.ndlngthat the 9ro9ertg
       aa to vhiah any reeorery SOF taxbe war denied
       had in fast acquired a rltus outside of the
       alty of GRlveeton, vhere it8 ovnec realded.’
           By way of appliaatlonof the above authorltleeto
.the situation you present, the iact that the road equlplnent
VW out of Bell County on the lrt day of January, ir not a
fast vhbh ln ItrelP 9reventr the property froaabeing tarablo
 in Bell County. If the road build- eqUlgment has been lltua-
 ted in another oounty on a permanent baela In relation to the
 taring year In question then the r~ae vould be taxable In the
 eouuty vhere actually rituated and not’in Bell County. Siovevor,
 i? ouch road equIpkent, a8 Ir the ordinary same, la wed and
awed from one oounty to snothor to vork on partlouler jobs,
 aad rwh equl9ment never auqulrer OZIaotual ritur in any county
 other than the ovner’r domiaile, then uuder the lava of thir
 Nate it Is ow 09lnlon the same vould be taxable in Bell
 aounty.
           We trust that the foregoing fully awvers    your ln-
W-Y.
                                      Yours very truly
                                 Al'T~.BY OBT@i$ALof TEXAS